 

 

i

E:li.,§®

JAN 31 2019
UNITED STATES DISTRICT COURT

cLERK u s olsTRicr couRT
SOUTHERN DISTRICT OF CALIFORNIA§ouTHERN mens/151 oF cALlFoRNlA

AO 245B (CASDRev. 08/13) Judgment in a Criminal Case

 

 

 

 

DEP’.!TY
UNITED STATES OF AMERICA JUDGMENT IN A L`KIMIN AU'€ASIL
V_ (For Offenses Committed On or After November 1, 1987)
BRINK, Michael Vanden

Case Number: 1 8-Cr-O3894-JAH-'l
Donald L Levine

Defendant’s Attomey
REGISTRATION No. 78675298

|:| _
kit pleaded guilty to count(s) One Of the InfOl'matiOn.

|:i was found guilty on count(s)

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count
Title & Section Nature of Offense Number§s[
18 USC 641 Theft of Public Property 1
7 The defendant is sentenced as provided in pages 2 through 5 n of this judgmentl
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[I The defendant has been found not guilty on count(s)
|:_i Count(s) is dismissed on the motion of the United States.
Assessment : $100.00.
le
No fine l:l Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, cr mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If. ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Januarv 28. 2019

D te f Imposition of Sentence

   
 

 

oN. JoHN A. HoUsToN
UNITED sTATES DISTRICT JUDGE

18-cr-03894-JAH-1

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: BRINK, Michael Vanden Judgment - Page 2 of 5
CASE NUMBER: 18-er-03894-JAH-l

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Eight months.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
The Court recommends custody be served in Southern California.

§l:|

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

|:| as notified by the United States Marshal.

§ The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
§ on or before March 28,2019 @ 2:00 PM.
§ as notified by the United States Marshal.

§ as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

lS-cr-O?> 894-JAH-l

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: BRINK, Michael Vanden Judgment - Page 3 of 5
CASE NUMBER: lS-cr-OB 894-JAH-l
SUPERVISED RELEASE
Upon release from imprisonment the defendant shall be on supervised release for a term of:

Three years.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed nom the United States.

The defendant shall not commit another federal, state or local crirne.
For ojj"enses committed on or after Sepfember 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
§ . .
substance abuse. (Check, :fapphcable.)
>E The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(?) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
§ seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student or was convicted cf a qualifying offense. (Check ifnpplicable.)
§ The defendant shall participate in an approved program for domestic violence (Check r'fapph'cable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payrnents set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court The defendant shall also comply
with any special conditions imposed

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, us_e, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances1 except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, 0r administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

l l) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

lS-cr-03894-JAH-l

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: BRINK, Michael Vanden Judgment - Page 4 of 5
CASE NUMBER: lS-cr-OB 894-JAH-l

//

SPECIAL CONDITIONS OF SUPERVISI()N

. Report all Vehicles owned or operated, or in which you have an interest to the probation officer.

Submit your person, property, residence, office or vehicle to a search, conducted by a United States
Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of release; failure to submit to a search may be
grounds for revocation; the defendant shall warn any other residents that the premises may be subject to
searches pursuant to this condition.

. Provide complete disclosure of` personal and business financial records to the probation officer as

requested.

. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained,

directly or indirectly, including any interest obtained under any other name, or entity, including a trust,
partnership or corporation until the fine or restitution is paid in full.

. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property

owned, directly or indirectly, including any interest held or owned under any other name, or entity,
including a trust, partnership or corporation

. Be prohibited from opening checking accounts or incurring new credit charges or opening additional

lines of credit without approval of the probation officer.

lS-cr-OS 894-JAH-l

 

 

AO 2458 Judgment in Criminal Case
Sheet 5 _ Criminal Monetary Penalties page 5 of 5.

DEFENDANT: Michael Vanden Brink
CASE NUMBER: lS-cr-03894-JAH-l

RESTITUTION

The defendant shall pay restitution in the amount cf $145.035.00 unto the United States
of America.

This sum shall be paid as follows:

Pay restitution in the amount of $145,035 to the Department of Veterans Affairs through the Clerk, U.
S. District Court. During any period of incarceration, the defendant shall pay restitution through the
Inrnate Financial Responsibility Program at the rate of 50% ofthe defendant’s income, or $25.00 per
quarter, whichever is greater. The defendant shall pay the restitution during his supervised release at
the rate Of` $300 per month. These payment schedules do not foreclose the United States from
exercising all legal actions, remedies, and process available to it to collect the restitution judgment

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
Attorney’s Office of any change in the defendant’s mailing or residence address, no later than thirty
(30) days after the change occurs.

 

